
	
		I
		112th CONGRESS
		1st Session
		H. R. 3011
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Rogers of Alabama
			 (for himself, Mr. King of New York,
			 Mr. Daniel E. Lungren of California,
			 Mr. Walberg,
			 Mr. Cravaack, and
			 Mr. Brooks) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the programs of the Transportation Security
		  Administration relating to the provision of transportation security, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transportation Security
			 Administration Authorization Act of 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—AUTHORIZATION OF APPROPRIATIONS
					Sec. 101. Authorization of appropriations.
					Title II—AVIATION SECURITY
					Subtitle A—Reform
					Part 1—Airport Screening
					Sec. 201. Checkpoint screening of passengers.
					Sec. 202. Trusted passenger credential.
					Sec. 203. Security screening of individuals with metal
				implants, prosthetics, and physical disabilities traveling in air
				transportation.
					Sec. 204. Security screenings of children.
					Sec. 205. Requirements for baggage screening
				technology.
					Sec. 206. Explosives detection canine teams for aviation
				security.
					Sec. 207. Pilot program on security screening of passengers on
				commercial flights originating outside the United States.
					Sec. 208. Standard operating procedures at airport
				checkpoints.
					Sec. 209. Advanced passenger prescreening system.
					Sec. 210. Screening in areas other than primary passenger
				terminals.
					Sec. 211. Automated targeting recognition software.
					Sec. 212. Disabling image retention.
					Sec. 213. Screening strategy.
					Part 2—Transportation Security Officer Training and
				Accountability
					Sec. 221. Prohibition of advance notice of covert testing to
				security screeners.
					Sec. 222. Transportation security training
				programs.
					Sec. 223. Hiring preference for part-time
				employees.
					Sec. 224. Removal of Administration officers due to
				performance.
					Sec. 225. Administration ombudsman office.
					Part 3—Air Cargo Security
					Sec. 241. Air cargo advanced screening pilot
				program.
					Sec. 242. Status of efforts to promote air cargo shipper
				certification.
					Sec. 243. Explosive detection canine teams for air cargo
				security.
					Part 4—Information Sharing and Security Directives
					Sec. 261. TSA and homeland security information
				sharing.
					Sec. 262. Issuance of regulations and security directives using
				emergency procedures.
					Subtitle B—Other Matters
					Sec. 281. Efficiency review by Assistant Secretary.
					Sec. 282. Aviation security stakeholder
				participation.
					Sec. 283. Detailed aviation security technology plans for
				airports.
					Sec. 284. Federal air marshals.
					Sec. 285. Canine detection research and
				development.
					Sec. 286. Vendor enhancements.
					Sec. 287. Security risk assessment of airport perimeter access
				controls.
					Sec. 288. Electromagnetic emissions from passenger screening
				equipment deployed in airports.
					Sec. 289. Electromagnetic emissions exposure
				assessment.
					Sec. 290. Reimbursement for airports that have incurred
				eligible costs.
					Sec. 291. Review of airport security plans.
					Sec. 292. Security procedures during temporary flight
				restrictions.
					Sec. 293. Security training and assistance to foreign
				airports.
					Sec. 294. Federal air marshal risk assessments.
					Sec. 295. Protection of the names Federal Air Marshal and
				Administration.
					Sec. 296. Allowable costs on airport security improvement
				projects.
					Sec. 297. Report on diversity efforts.
					Sec. 298. Report to Congress on time and attendance programs
				for transportation security officers.
					Title III—SURFACE TRANSPORTATION SECURITY
					Subtitle A—Streamlining Threat Assessments for
				Credentials
					Sec. 301. Definitions.
					Sec. 302. Task force.
					Sec. 303. Limitations on rulemaking.
					Sec. 304. Surface transportation credentialing.
					Sec. 305. Transportation worker identification credential
				enrollment centers.
					Sec. 306. Limitation on issuance of HAZMAT
				licenses.
					Sec. 307. Deadlines and effective dates.
					Sec. 308. Streamlining credentials for secure area access at
				airports.
					Sec. 309. Jobs impact.
					Subtitle B—Security Assistance and Enhancements
					Sec. 321. Visible intermodal prevention and response
				teams.
					Sec. 322. Transit security grants.
					Sec. 323. Freight rail security demonstration
				project.
					Sec. 324. Explosives detection canine teams for surface
				transportation.
					Sec. 325. Pipeline security study.
					Sec. 326. Repeal of limitation relating to motor carrier
				security-sensitive material tracking technology.
					Subtitle C—Information Sharing
					Sec. 341. Surface Transportation Security stakeholder
				participation.
					Sec. 342. Plan to improve information sharing.
					Sec. 343. Best practices sharing.
				
			2.DefinitionsIn this Act:
			(1)The term
			 Department means the Department of Homeland Security.
			(2)The term
			 Secretary means the Secretary of Homeland Security.
			(3)The term
			 Assistant Secretary means the Assistant Secretary of Homeland
			 Security (Transportation Security Administration).
			(4)The term
			 Administration means the Transportation Security
			 Administration.
			(5)The term
			 Aviation Security Advisory Committee means the advisory committee
			 established by section 44946 of title 49, United States Code, as added by this
			 Act.
			(6)The term
			 trusted passenger means any passenger eligible for expedited
			 screening through a checkpoint, as determined by the Assistant
			 Secretary.
			IAUTHORIZATION OF
			 APPROPRIATIONS
			101.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary $7,822,743,000 for fiscal year
			 2012 and $7,588,743,000 for fiscal year 2013 for the necessary expenses of the
			 Administration for such fiscal years.
			IIAVIATION
			 SECURITY
			AReform
				1Airport
			 Screening
					201.Checkpoint
			 screening of passengers
						(a)Trusted
			 passenger screening program
							(1)In
			 generalSection 44901 of
			 title 49, United States Code is amended—
								(A)by redesignating
			 subsections (a) through (k) as subsections (b) through (l), respectively;
			 and
								(B)by inserting
			 before subsection (b), as so redesignated, the following new subsection
			 (a):
									
										(a)Checkpoint
				screening of passengers
											(1)In
				generalThe Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				carry out a risk-based program at airport checkpoints that provides expedited
				screening for trusted passengers based on a comprehensive analysis of factors
				which may include but not be limited to:
												(A)Low-risk
				population determinations.
												(B)Security threat
				assessments and background checks.
												(C)Travel frequency
				analysis, travel pattern analysis.
												(2)Brief assessment
				interviewAs part of the program required by paragraph (1), a
				brief assessment interview of passengers not eligible for expedited screening
				may be conducted by a transportation security officer who has received
				appropriate training to conduct such interviews.
											(3)Inspector
				General reviewsThe Inspector
				General of the Department shall review the program required by paragraph (1) on
				a quarterly basis and submit to the Committee on Homeland Security of the House
				of Representatives and other appropriate committees of Congress reports on the
				results of such reviews.
											(4)Consideration of
				other programsIn developing the trusted passenger program
				required by paragraph (1), the Assistant Secretary shall review and consider
				all trusted passenger programs established pursuant to section 109(a)(3) of the
				Aviation Transportation Security Act (Public Law 107–71; 115 Stat. 613; 49
				U.S.C. 114 note), including the Registered Traveler program and any other
				Department of Homeland Security pilot or operational trusted passenger
				programs.
											(5)Other trusted
				passenger programsIn
				addition to the program established under paragraph (1), the Assistant
				Secretary may elect to designate trusted passenger status to passengers who are
				members of other governmental or non-governmental trusted passenger programs,
				as long as such passengers meet the standards and requirements set by the
				Assistant Secretary.
											(6)SuspensionThe
				Assistant Secretary shall have the authority to suspend expedited screening for
				trusted passengers as security conditions may warrant.
											(7)Trusted
				passenger definedIn this
				subsection, the term trusted passenger means any passenger
				eligible for expedited screening through a checkpoint, as determined by the
				Assistant
				Secretary.
											.
								(2)ImplementationThe Assistant Secretary shall establish the
			 program required by subsection (c) of section 44901 of title 49, United States
			 Code, as added by paragraph (1), by not later than 180 days after the date of
			 the enactment of this Act.
							(3)Report to
			 CongressNot later than 180
			 days after first implementing the program required by subsection (c) of section
			 44901 of title 49, United States Code, as added by paragraph (1), the Assistant
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on the status and efficacy of the program.
							(b)Security
			 screening for members of the Armed Forces
							(1)In
			 generalSection 44901 of
			 title 49, United States Code, as amended by subsection (a), is further
			 amended—
								(A)by redesignating
			 subsections (d) through (l), as redesignated by subsection (a), as subsections
			 (e) through (m), respectively;
								(B)by inserting after
			 subsection (c) the following new subsection (d):
									
										(d)Security
				screening for members of the Armed Forces
											(1)In
				generalThe Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				develop and implement a plan to provide expedited security screening services
				for a member of the Armed Forces, and any accompanying family member, when the
				member of the Armed Forces presents documentation indicating official orders
				while in uniform through a primary airport (as defined by section 47102 of this
				title).
											(2)ProtocolsIn
				developing the plan, the Assistant Secretary shall consider—
												(A)leveraging
				existing security screening models used by airports and air carriers to reduce
				passenger wait times before entering a security screening checkpoint;
												(B)establishing
				standard guidelines for the screening of military uniform items, including
				combat boots; and
												(C)incorporating any new screening protocols
				into an existing trusted passenger program, as established pursuant to section
				109(a)(3) of the Aviation and Transportation Security Act (Public Law 107–71;
				115 Stat. 613; 49 U.S.C. 114 note) or subsection (c), or into the development
				of any new credential or system that incorporates biometric technology and
				other applicable technologies to verify the identity of individuals traveling
				in air transportation.
												(3)Report to
				CongressThe Assistant Secretary shall submit to the appropriate
				committees of Congress a report on the implementation of the
				plan.
											;
								(C)in subsection (g),
			 as so redesignated, by striking subsection (b)(1)(A) and
			 inserting subsection (c)(1)(A); and
								(D)in subsection
			 (j)(2), as so redesignated, by striking subsection (c) and
			 inserting subsection (e).
								(2)Effective
			 dateNot later than 180 days
			 after the date of the enactment of this Act, the Assistant Secretary shall
			 establish the plan required by the amendments made by paragraph (1).
							202.Trusted
			 passenger credentialSection
			 44903(h) of title 49, United States Code, is amended—
						(1)by redesignating
			 paragraph (7) as paragraph (8); and
						(2)by inserting after
			 paragraph (6) the following:
							
								(7)Trusted
				passenger credentialNot
				later than one year after the date of the enactment of the Transportation
				Security Administration Authorization Act of 2011, the Assistant Secretary of
				Homeland Security (Transportation Security Administration) shall—
									(A)work with industry
				to establish standards for a voluntary trusted passenger credential that
				incorporates biometric identifier technology;
									(B)establish a
				process by which the credential will be used to verify the identity of trusted
				passengers and allow them expedited passenger and carry-on baggage
				screening;
									(C)establish
				procedures—
										(i)to
				ensure that only trusted passengers are issued the trusted passenger
				credential;
										(ii)to resolve
				failures to enroll, false matches, and false nonmatches relating to use of the
				trusted passenger credential; and
										(iii)to invalidate
				any trusted passenger credential that is lost, stolen, or no longer authorized
				for use;
										(D)establish
				standards for the issuance of the trusted passenger credential to each trusted
				passenger that applies for a credential;
									(E)establish
				eligibility procedures for the trusted passenger credential;
									(F)take such other
				actions with respect to the trusted passenger credential as the Assistant
				Secretary considers appropriate; and
									(G)ensure that the
				credential is not required for expedited screening under section 44901(a) of
				this
				title.
									.
						203.Security screening
			 of individuals with metal implants, prosthetics, and physical disabilities
			 traveling in air transportationSection 44901 of title 49, United States
			 Code, as amended by section 201, is further amended—
						(1)by redesignating
			 subsections (e) through (m), as redesignated by section 201, as subsections (f)
			 through (n), respectively; and
						(2)by inserting after
			 subsection (d), as inserted by section 201, the following new subsection
			 (e):
							
								(e)Security
				screening of individuals with metal implants, prosthetics, physical
				disabilities, and special medical needs traveling in air
				transportation
									(1)In
				generalThe Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				carry out a program to ensure appropriate treatment in the screening of
				individuals with metal implants, prosthetics, and physical disabilities
				traveling in air transportation.
									(2)PlanNot
				later than 180 days after the date of the enactment of the Transportation
				Security Administration Authorization Act of 2011, the Assistant Secretary
				shall submit a plan to the Committee on Homeland Security of the House of
				Representatives for improving security screening procedures for individuals
				with metal implants, prosthetics, and physical disabilities to limit
				disruptions in the screening process while maintaining security. The plan shall
				include an analysis of approaches to limit such disruptions for individuals
				with metal implants, and benchmarks for implementing changes to the screening
				process.
									(3)ProgramNot
				later than 180 days after the date of the enactment of the Transportation
				Security Administration Authorization Act of 2011, the Assistant Secretary
				shall implement a program to improve security screening procedures for
				individuals with metal implants, prosthetics, or physical disabilities to limit
				disruptions in the screening process while maintaining security.
									(4)Metal implant
				definedIn this paragraph, the term metal implant
				means a metal device or object that has been surgically implanted or otherwise
				placed in the body of an individual, including any metal device used in a hip
				or knee replacement, metal plate, metal screw, metal rod inside a bone, and
				other metal orthopedic
				implants.
									.
						204.Security
			 screenings of childrenSection
			 44901 of title 49, United States Code, as amended by sections 201 and 202, is
			 further amended—
						(1)by redesignating
			 subsections (f) through (n), as redesignated by section 202, as subsections (g)
			 through (o), respectively; and
						(2)by inserting after
			 subsection (e), as inserted by section 202, the following new subsection
			 (f):
							
								(f)Security
				screening of children
									(1)In
				generalA child shall not be
				subject to pat-down screening before boarding a passenger aircraft, unless a
				screening anomaly cannot be reasonably resolved by checkpoint technology. If a
				screening anomaly cannot be resolved by checkpoint technology, the anomaly may
				be resolved by the child’s parent or guardian as directed by a transportation
				security officer or by a transportation security officer with the expressed
				consent of the child’s parent or guardian. Such a pat-down may be conducted in
				a private setting at the request of the parent or guardian. Any such pat-down
				conducted in a private setting of a child who is 16 years of age or younger
				must be conducted in the presence of the child’s parent or guardian.
									(2)Random
				screeningChildren shall not
				be subject to random pat-down screenings, unless the Assistant Secretary of
				Homeland Security (Transportation Security Administration) determines that
				threat conditions warrant such
				screenings.
									.
						205.Requirements
			 for baggage screening technology
						(a)Implementation
			 of requirements for checked baggageNot later than one year after the date of
			 the enactment of this Act, the Assistant Secretary shall develop and implement
			 plans to—
							(1)acquire needed
			 data for implementation of the Administration’s 2010 explosives detection
			 system requirements; and
							(2)deploy explosives
			 detection systems that meet those requirements, whether through new
			 acquisitions or through upgrading existing systems.
							(b)Establishment of
			 new requirementsNot later than 180 days after the date of the
			 enactment of this Act, the Assistant Secretary shall establish and publish
			 detailed technical requirements for screening technologies for all carry-on
			 baggage and cargo destined for commercial aircraft.
						(c)CoordinationThe Assistant Secretary may coordinate with
			 the Under Secretary of Homeland Security for Science and Technology to ensure
			 that the requirements provided for under subsection (b) and any related
			 research and development requirements published by the Under Secretary are
			 aligned to the greatest extent possible.
						(d)Communication
			 with industryThe Assistant Secretary shall establish a process
			 to communicate with industry in an open and timely manner regarding acquisition
			 of baggage screening technology and the requirements for such
			 technology.
						(e)In-Line baggage
			 screening studyThe Assistant Secretary shall consult with the
			 Aviation Security Advisory Committee and submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the Administration’s
			 plans, estimated costs, and current benchmarks for replacing explosive
			 detection equipment that is nearing the end of its life cycle or needs to be
			 upgraded to meet current standards.
						206.Explosives
			 detection canine teams for aviation security
						(a)Passenger
			 screening teamsThe Assistant
			 Secretary shall ensure that by the end of 2013 at least 100 explosives
			 detection canine teams are used for passenger screening purposes at large
			 airports in the United States at which the Administration has passenger
			 screening responsibilities.
						(b)Prohibition of
			 use of existing teamsThe
			 Assistant Secretary shall ensure that explosives detection canine teams used
			 for transportation security activities before the date of enactment of this Act
			 are not used to meet the requirement under subsection (a).
						(c)Use of canines
			 To resolve screening anomaliesWhere canine teams trained to screen
			 passengers are available in airports in the United States at which the
			 Administration has passenger screening responsibilities, the Assistant
			 Secretary may use such teams to resolve screening anomalies.
						(d)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 101, there is authorized to be appropriated $25,000,000 to carry out
			 this section.
						207.Pilot program
			 on security screening of passengers on commercial flights originating outside
			 the United StatesNot later
			 than 90 days after the enactment of this Act, the Assistant Secretary, working
			 in cooperation with the Commissioner of Customs and Border Protection, shall
			 develop and carry out a pilot program at a large airport to test the
			 feasibility of streamlining and eliminating duplicative aviation security
			 screening of baggage and passengers arriving in the United States from certain
			 last point of departure airports selected by the Assistant Secretary who
			 continue on domestic United States flights to a final destination.
					208.Standard
			 operating procedures at airport checkpoints
						(a)StandardizationNot later than 180 days after the date of
			 the enactment of this Act, the Assistant Secretary shall require, to the extent
			 practicable, that standard operating procedures at airport checkpoints for
			 passengers and carry-on baggage are standardized and carried out in a uniform
			 manner among similarly situated airports.
						(b)Report to
			 CongressNot later than 270 days after the date of the enactment
			 of this Act, the Assistant Secretary shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on how standard operating
			 procedures were standardized and made uniform in accordance with subsection
			 (a).
						(c)AuditsBeginning one year after the date of the
			 enactment of this Act, the Inspector General of the Department shall conduct
			 periodic audits of adherence to the standard operating procedures, as
			 established by the Assistant Secretary, by screening personnel at large,
			 medium, and small airports in diverse geographical areas.
						209.Advanced passenger
			 prescreening systemNot later
			 than 90 days after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Homeland Security
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report that—
						(1)describes the
			 progress made by the Department in implementing the advanced passenger
			 prescreening system; and
						(2)identifies the total number of
			 misidentified passengers who must undergo secondary screening or have been
			 prevented from boarding a plane during the preceding year.
						210.Screening in
			 areas other than primary passenger terminalsThe Administration is authorized to provide
			 screening services to commercial air carriers in areas other than primary
			 passenger terminals upon the request of a commercial air carrier. A commercial
			 air carrier shall direct any such request to the Federal Security Director for
			 the airport where services are needed. A Federal Security Director may elect to
			 provide screening services should they be available. The Administration shall
			 seek compensation from a commercial air carrier requesting the use of screening
			 services for all reasonable costs in addition to overtime costs that are
			 incurred in the provision of screening services under this section.
					211.Automated
			 targeting recognition softwareNot later than 90 days after the date of the
			 enactment of this Act, the Assistant Secretary shall certify to Congress that
			 automated targeting recognition software is installed on all advanced imaging
			 technology machines that are currently deployed in commercial airports for
			 passenger screening and for any and all subsequent deployments of advanced
			 imaging technology machines.
					212.Disabling image
			 retentionNot later than 30
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 certify to the Committee on Homeland Security of the House of Representatives
			 and the Commiittee on Commerce, Science, and Transportation of the Senate that,
			 in order to improve airport security screening processes while ensuring
			 passenger privacy protection, the image retention capabilities of all advanced
			 imaging technology utilized by the Administration to screen passengers at
			 checkpoints in the Nation’s airports have been disabled.
					213.Screening
			 strategyNot later than 90
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 submit to appropriate congressional committees, including the Committee on
			 Homeland Security of the House of Representatives, a risk-based strategy with
			 benchmarks for modifying standard operating procedures at the checkpoint for
			 trusted passengers to enter the secure area without removing their
			 shoes.
					2Transportation
			 Security Officer Training and Accountability
					221.Prohibition of
			 advance notice of covert testing to security screenersSection 44935 of title 49, United States
			 Code, is amended—
						(1)by redesignating
			 the second subsection (i) (as redesignated by section 111(a)(1) of the Aviation
			 and Transportation Security Act (Public Law 107–71; 115 Stat. 616), relating to
			 accessibility of computer-based training facilities) as subsection (k);
			 and
						(2)by adding at the
			 end the following new subsection:
							
								(l)Prohibition of
				advance notice to security screeners of covert testing and evaluation
									(1)In
				generalThe Assistant
				Secretary shall ensure that information concerning a covert test of a
				transportation security system to be conducted by a covert testing office, the
				Inspector General of the Department of Homeland Security, or the Government
				Accountability Office is not provided to any individual prior to the completion
				of the test.
									(2)ExceptionsNotwithstanding paragraph (1)—
										(A)an authorized individual involved in a
				covert test of a transportation security system may provide information
				concerning the covert test to—
											(i)employees,
				officers, and contractors of the Federal Government (including military
				personnel);
											(ii)employees and
				officers of State and local governments; and
											(iii)law enforcement
				officials who are authorized to receive or directed to be provided such
				information by the Assistant Secretary, the Inspector General of the Department
				of Homeland Security, or the Comptroller General of the United States, as the
				case may be; and
											(B)for the purpose of ensuring the security of
				any individual in the vicinity of a site where a covert test of a
				transportation security system is being conducted, an individual conducting the
				test may disclose his or her status as an individual conducting the test to any
				appropriate individual if a security screener or other individual who is not a
				covered employee identifies the individual conducting the test as a potential
				threat.
										(3)Special rules
				for TSA
										(A)Monitoring and
				security of testing personnelThe head of each covert testing office
				shall ensure that a person or group of persons conducting a covert test of a
				transportation security system for the covert testing office is accompanied at
				the site of the test by a cover team composed of one or more employees of the
				covert testing office for the purpose of monitoring the test and confirming the
				identity of personnel involved in the test under subparagraph (B).
										(B)Responsibility
				of cover teamUnder this
				paragraph, a cover team for a covert test of a transportation security system
				shall—
											(i)monitor the test; and
											(ii)for the purpose of ensuring the security of
				any individual in the vicinity of a site where the test is being conducted,
				confirm, notwithstanding paragraph (1), the identity of any individual
				conducting the test to any appropriate individual if a security screener or
				other individual who is not a covered employee identifies the individual
				conducting the test as a potential threat.
											(C)Aviation
				screeningNotwithstanding
				subparagraph (A), the Transportation Security Administration is not required to
				have a cover team present during a test of the screening of persons, carry-on
				items, or checked baggage at an aviation security checkpoint at or serving an
				airport if the test—
											(i)is
				approved, in coordination with the designated security official for the airport
				operator by the Federal Security Director for such airport; and
											(ii)is carried out
				under an aviation screening assessment program of the Department of Homeland
				Security.
											(D)Use of Other
				PersonnelThe Transportation
				Security Administration may use employees, officers, and contractors of the
				Federal Government (including military personnel) and employees and officers of
				State and local governments to conduct covert tests.
										(4)DefinitionsIn this subsection, the following
				definitions apply:
										(A)Appropriate
				individualThe term
				appropriate individual, as used with respect to a covert test of a
				transportation security system, means any individual that—
											(i)the individual conducting the test
				determines needs to know his or her status as an individual conducting a test
				under paragraph (2)(B); or
											(ii)the cover team
				monitoring the test under paragraph (3)(B)(i) determines needs to know the
				identity of an individual conducting the test.
											(B)Covered
				employeeThe term
				covered employee means any individual who receives notice of a
				covert test before the completion of a test under paragraph (2)(A).
										(C)Covert
				test
											(i)In
				generalThe term covert test means an exercise or
				activity conducted by a covert testing office, the Inspector General of the
				Department of Homeland Security, or the Government Accountability Office to
				intentionally test, compromise, or circumvent transportation security systems
				to identify vulnerabilities in such systems.
											(ii)LimitationNotwithstanding
				clause (i), the term covert
				test does not mean an exercise or activity by an employee or contractor
				of the Transportation Security Administration to test or assess compliance with
				relevant regulations.
											(D)Covert testing
				officeThe term covert
				testing office means any office of the Transportation Security
				Administration designated by the Assistant Secretary to conduct covert tests of
				transportation security systems.
										(E)Employee of a
				covert testing officeThe
				term employee of a covert testing office means an individual who
				is an employee of a covert testing office or a contractor or an employee of a
				contractor of a covert testing
				office.
										.
						222.Transportation
			 security training programsNot
			 later than one year after the date of the enactment of this Act, the Assistant
			 Secretary shall establish recurring training of transportation security
			 officers regarding updates to screening procedures and technologies, including
			 methods to identify the verification of false or fraudulent travel documents,
			 in response to weaknesses identified in covert tests at airports. The training
			 shall include—
						(1)internal controls
			 for monitoring and documenting compliance of transportation security officers
			 with training requirements; and
						(2)such other matters
			 as identified by the Assistant Secretary with regard to training.
						223.Hiring
			 preference for part-time employeesThe Assistant Secretary shall provide a
			 preference for the hiring of an individual as a full-time transportation
			 security officer if the individual is already employed as a part-time
			 transportation security officer, as long as the individual meets the
			 performance standards of such employment.
					224.Removal of
			 Administration officers due to performanceSection 44935(f) of title 49, United States
			 Code, is amended—
						(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
						(2)by inserting after
			 paragraph (4) the following new paragraph (5):
							
								(5)Removal for
				performance
									(A)In
				generalIf an individual
				employed as a transportation security officer fails any scheduled or covert
				operational test, including an annual proficiency review, more than three times
				during a testing period and if such results are documented, the individual
				shall be removed from screening operations within 24 hours.
									(B)Immediate
				removal for negligenceThe
				following individuals shall be immediately removed from screening
				operations:
										(i)An individual employed as a transportation
				security officer who negligently fails to detect a live explosive with the
				potential to do serious harm to human life or property.
										(ii)An individual employed as a transportation
				security officer responsible for the verification of travel documents who
				negligently fails to verify such travel documents.
										(C)Removal and
				reviewAny transportation security officer removed pursuant to
				subparagraph (A) or (B) shall suspended with pay pending an immediate
				investigation and review by the Assistant Secretary of Homeland Security
				(Transportation Security Administration), who shall have the discretion to
				reinstate or terminate any individual removed under this
				paragraph.
									.
						225.Administration
			 ombudsman office
						(a)In
			 generalSubchapter II of chapter 449 of title 49, United States
			 Code is amended by adding at the end the following new section:
							
								44946.Ombudsman
									(a)In
				general
										(1)EstablishmentThere
				is established an Office of the Ombudsman in the Transportation Security
				Administration.
										(2)Ombudsman
											(A)In
				generalThe Office shall be under the direction of the Ombudsman
				of the Transportation Security Administration, who shall be appointed by the
				Chief Human Capital Officer of the Department of Homeland Security on behalf of
				the Secretary of Homeland Security.
											(B)QualificationsAn
				individual appointed as the Ombudsman must have expertise in—
												(i)labor and
				employment relations with Federal agencies; and
												(ii)dispute
				resolution.
												(C)Notification of
				Appointment and removalThe Chief Human Capital Officer of the
				Department of Homeland Security shall notify the appropriate congressional
				committees within 30 days after the effective date of any of the following
				actions:
												(i)The appointment of
				an individual as Ombudsman.
												(ii)The reappointment
				as Ombudsman of an individual who is serving as Ombudsman.
												(iii)The removal of
				an individual from the position of Ombudsman.
												(3)Ensuring
				independence of Ombudsman
											(A)In
				generalThe Ombudsman shall report—
												(i)to
				the Administrator of the Transportation Security Administration; and
												(ii)to the Chief
				Human Capital Officer of the Department of Homeland Security with respect to
				any dispute between the Ombudsman and the Administrator of Transportation
				Security Administration over matters involving the execution of the Ombudsman’s
				duties as set forth in subsection (b).
												(B)Inspector
				general’s authority to conduct investigations not affectedNothing in this section shall prohibit the
				Inspector General of the Department of Homeland Security from initiating,
				carrying out, or completing any investigation.
											(b)DutiesThe
				Ombudsman shall—
										(1)conduct outreach
				to Transportation Security Administration employees, including publicizing a
				toll-free telephone number to report complaints;
										(2)evaluate each
				complainant’s claim objectively;
										(3)provide
				information, advice, and assistance to complainants and, as appropriate,
				initiate informal, impartial fact-finding and inquiries, on complaints or on
				the Ombudsman’s own initiative;
										(4)inform each
				complainant—
											(A)when the Ombudsman
				decides against conducting a fact-finding inquiry into the complaint;
											(B)on the status of
				the Ombudsman’s fact-finding inquiry to the complainant, on a regular basis if
				requested by the complainant; and
											(C)of the Ombudsman’s
				recommendations and information, as appropriate, for the complainant to
				formally complain to the appropriate authority;
											(5)work with the
				Administrator of the Transportation Security Administration to address issues
				identified through fact-finding and inquiries;
										(6)maintain
				confidential any matter related to complaints and inquiries, including the
				identities of the complainants and witnesses; and
										(7)submit an annual
				report to the appropriate congressional committees in accordance with
				subsection (c).
										(c)Annual
				report
										(1)In
				generalThe Ombudsman shall report no later than September 30
				each year to the appropriate congressional committees on the actions taken by
				the Office of the Ombudsman over the preceding year and the objectives of those
				actions.
										(2)ContentsEach
				such report shall, for the period covered by the report, include—
											(A)statistical
				information, by region, on the volume of complaints received, general nature of
				complaints, general information on complainants, and the percentage of
				complaints that resulted in a fact-finding inquiry;
											(B)a summary of problems encountered by
				complainants, including information on the most pervasive or serious types of
				problems encountered by complainants;
											(C)policy
				recommendations that the Office of the Ombudsman made to the Administrator of
				the Transportation Security Administration;
											(D)an inventory of
				the items described in subparagraphs (B) and (C) for which action has been
				taken, and the result of such action;
											(E)an inventory of
				the items described in subparagraphs (B) and (C) for which action remains to be
				completed; and
											(F)such other
				information as the Ombudsman considers relevant.
											(3)Report to be
				submitted directlyEach report under this subsection shall be
				provided directly to the committees described in paragraph (1) without any
				prior comment or amendment by the Administrator of the Transportation Security
				Administration. However, the Ombudsman shall seek comment from the
				Administrator to be submitted by the Ombudsman together with the annual
				report.
										(4)Other
				reportsNothing in this subsection shall be construed to preclude
				the Ombudsman from issuing other reports on the activities of the Office of the
				Ombudsman.
										(d)Appropriate
				congressional committee definedIn this section the term
				appropriate congressional committee means the Committee on
				Homeland Security of the House of Representatives and any committee of the
				House of Representatives or the Senate having legislative jurisdiction under
				the rules of the House of Representatives or Senate, respectively, over the
				matter
				concerned.
									.
						(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the items relating to subchapter II the following
			 new item:
							
								
									44946. Ombudsman.
								
								.
						(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for each of fiscal years 2012, 2013, and 2014
			 $575,000 for implementing section 44946 of title 49, United States Code, as
			 amended by this section.
						3Air
			 Cargo Security
					241.Air cargo
			 advanced screening pilot program
						(a)Program
			 authorizedThe Secretary is
			 authorized to establish and implement a voluntary air cargo advanced screening
			 pilot program (hereinafter in this section referred to as the ACAS
			 Program) to include the electronic transmission to the Department of
			 data elements for targeting high-risk cargo, including appropriate security
			 elements of shipment level data, as determined by the Secretary, to be provided
			 as advanced information with respect to cargo on aircraft inbound to the United
			 States no later than loading of such cargo onto aircraft at the last point of
			 departure before entering the United States. Advance information shall be
			 provided on a best available basis and shall not be subject to penalties
			 related to data timeliness or accuracy. The goals of the pilot include—
							(1)establishing
			 appropriate communications systems with freight forwarders and air carriers;
			 and
							(2)encouraging
			 freight forwarders and air carriers to provide shipment level data for air
			 cargo, departing from any location that is inbound to the United States.
							(b)Inspection of
			 high-Risk cargoUnder the ACAS Program, the Secretary shall
			 ensure that all cargo that has been identified as high-risk under paragraph
			 (1), or through other means, is inspected prior to loading of such cargo onto
			 aircraft at the last point of departure before entering the United
			 States.
						(c)ConsultationsIn
			 carrying out the ACAS Program, the Secretary shall consult with the trade
			 community to ensure that an operationally feasible and practical approach to
			 the collection of advanced air cargo information and inspection of high-risk
			 cargo is adopted that recognizes the significant differences among air cargo
			 business models and modes of transportation.
						(d)AnalysisThe
			 Secretary may analyze the information referred to in paragraph (1) in the
			 Department’s automated targeting system and integrate the information with
			 other intelligence to enhance the accuracy of the risk assessment process for
			 each shipment.
						(e)No
			 duplicationThis section shall be carried out in a manner that
			 does not duplicate other programs or requirements relating to the submission of
			 air cargo data.
						(f)Consideration of
			 industryIn carrying out the ACAS Program, the Secretary
			 shall—
							(1)take into
			 consideration that the content and timeliness of the available data may vary
			 among entities in the air cargo industry and among countries and shall explore
			 procedures to accommodate the variations while maximizing the contribution of
			 the data to the risk targeting process;
							(2)test the business
			 processes, technology, and operational procedures required to provide advance
			 air cargo data, while ensuring delays and other negative impacts on vital
			 supply chains are minimized; and
							(3)consider the cost,
			 benefit, and feasibility before establishing any set time period for submission
			 of certain elements of the shipment data for aircraft and air cargo in line
			 with the regulatory guidelines set forth in Executive Order 13563, and any
			 successor Executive Order or regulation.
							(g)GuidanceThe
			 Secretary shall provide guidance for participants in the ACAS Program regarding
			 the requirements for participation, including requirements for transmitting
			 shipment level data.
						(h)Use of
			 dataThe Secretary shall use the data provided under the ACAS
			 Program for targeting shipments for screening and law enforcement purposes
			 only.
						(i)ReportNot
			 later than 180 days after the date of the commencement of the ACAS Program, the
			 Secretary shall submit to Congress a report detailing the lessons learned
			 regarding the operational feasibility of providing the advance information and
			 the value of that information in targeting high-risk cargo.
						242.Status of
			 efforts to promote air cargo shipper certificationNot
			 later than 180 days after the date of the enactment of this Act, the Assistant
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on the status of the implementation of the Administration’s
			 program to certify the screening methods used by shippers in a timely manner,
			 in accordance with section 44901(g) of title 49, United States Code, including
			 participation by shippers with robust and mature internal security
			 programs.
					243.Explosive
			 detection canine teams for air cargo security
						(a)In
			 generalIn order to enhance the screening of air cargo and to
			 ensure that third-party explosives detection canine assets are leveraged for
			 this purpose, the Assistant Secretary shall, within 180 days of the date of the
			 enactment of this Act, develop a process to certify third-party explosive
			 detection canines for the screening of air cargo that can be used by air
			 carriers, foreign air carriers, freight forwarders, and shippers and that meet
			 the certification standards of the Administration, as determined by the
			 Assistant Secretary.
						(b)ImplementationUpon
			 completion of the development of the process under subsection (a), the
			 Assistant Secretary shall begin testing third-party explosives detection canine
			 assets and shall facilitate the use of deployment of those teams that meet the
			 certification standards of the Administration, as determined by the Assistant
			 Secretary.
						(c)DefinitionFor
			 purposes of this section, the term third-party explosives detection
			 canine assets means any explosives detection canine or handler that is
			 not owned or employed by the Administration.
						4Information
			 Sharing and Security Directives
					261.TSA and
			 homeland security information sharing
						(a)Federal security
			 directorSection 44933 of
			 title 49, United States Code, is amended—
							(1)in the section
			 heading, by striking Managers and inserting
			 Directors;
							(2)by striking
			 Manager each place it appears and inserting
			 Director;
							(3)by striking
			 Managers each place it appears and inserting
			 Directors; and
							(4)by adding at the
			 end the following:
								
									(c)Information
				sharingNot later than one
				year after the date of the enactment of the Transportation Security Administration Authorization Act
				of 2011, the Assistant Secretary shall—
										(1)encourage airports
				to develop clear reporting procedures to provide that the Federal Security
				Director of the airport is immediately notified whenever any Federal, State, or
				local law enforcement personnel are called to an aircraft at a gate or on an
				airfield at the airport to respond to any security matter;
										(2)require each
				Federal Security Director of an airport to meet at least quarterly with law
				enforcement agencies serving the airport to discuss incident management
				protocols, including the resolution of screening anomalies at passenger
				screening checkpoints; and
										(3)require each
				Federal Security Director at an airport to inform, consult, and coordinate, as
				appropriate, with the airport operator in a timely manner on security matters
				impacting airport operations and to establish and maintain operational
				protocols with airport operators to ensure coordinated responses to security
				matters.
										.
				
							(b)Conforming
			 amendments
							(1)Section 114(f)(6) of title 49, United
			 States Code, is amended by striking Managers and inserting
			 Directors.
							(2)Section
			 44940(a)(1)(F) of title 49, United States Code, is amended by striking
			 Managers and inserting Directors.
							(c)Technical
			 amendmentThe chapter analysis for chapter 449 is amended by
			 striking the item relating to section 44933 and inserting the following:
							
								
									44933. Federal Security
				Directors.
								
								.
						262.Issuance of
			 regulations and security directives using emergency procedures
						(a)In
			 generalSection 114(l) of
			 title 49, United States Code, is amended—
							(1)in paragraph
			 (2)—
								(A)in subparagraph
			 (A) by striking immediately in order to protect transportation
			 security and inserting in order to respond to an imminent threat
			 of finite duration; and
								(B)in subparagraph
			 (B) by inserting to determine if the regulation or security directive is
			 needed to respond to an imminent threat of finite duration before the
			 period at the end of the first sentence;
								(2)by striking
			 paragraph (3) and inserting the following:
								
									(3)Factors to
				consider
										(A)In
				generalIn determining whether to issue, rescind, or revise a
				regulation or security directive under this subsection, the Assistant Secretary
				shall consider, as factors in the final determination—
											(i)whether the costs
				of the regulation or security directive are excessive in relation to the
				enhancement of security the regulation or security directive will
				provide;
											(ii)whether the regulation or security
				directive will remain effective for longer than a 90-day period; and
											(iii)whether the
				regulation or security directive will require revision if in effect for a
				subsequent 90-day period.
											(B)Authority to
				waive certain requirementsFor purposes of subparagraph (A)(i),
				the Assistant Secretary may waive any requirement for an analysis that
				estimates the number of lives that will be saved by the regulation or security
				directive or the cost basis for carrying out the regulation or security
				directive if the Assistant Secretary determines that it is not feasible to make
				such an estimate.
										;
				and
							(3)by adding at the
			 end the following:
								
									(5)Rulemaking
				requiredAny regulation or
				security directive issued under paragraph (2) that remains effective, with or
				without revision, for a period of more than 180 days shall be subject to a
				rulemaking pursuant to subchapter II of chapter 5 of title
				5.
									.
							(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall apply to a regulation issued under
			 section 114(l)(2) of title 49, United States Code, before, on, or after the
			 date of the enactment of this Act.
						BOther
			 Matters
				281.Efficiency
			 review by Assistant Secretary
					(a)Review
			 requiredNot later than 270
			 days after the enactment of this Act, the Assistant Secretary shall conduct and
			 complete a comprehensive, agency-wide efficiency review of the Administration
			 to identify and effectuate spending reductions and administrative savings
			 through the streamlining and any necessary restructuring of agency divisions to
			 make the agency more efficient. In carrying out the review under this section,
			 the Assistant Secretary shall consider each of the following:
						(1)The elimination of any duplicative or
			 overlapping programs and initiatives that can be streamlined.
						(2)The elimination of any unnecessary or
			 obsolete rules, regulations, directives, or procedures.
						(3)The reduction of the workforce over a set
			 period of time through natural attrition, as a direct result of efficiencies
			 gained through the implementation of risk-based screening or through any other
			 means as determined by the Assistant Secretary.
						(4)Any other matters
			 the Assistant Secretary determines are appropriate.
						(b)Workforce
			 reduction planNot later than
			 270 days after the date of the enactment of this Act, the Secretary, acting
			 through the Assistant Secretary, shall develop a strategic plan, including a
			 timeline, to reduce the workforce of the Administration by 5 percent by the end
			 of fiscal year 2013, to the extent that such a reduction does not impact
			 security operations.
					(c)Report to
			 CongressNot later than 30 days after the completion of the
			 efficiency review required under subsection (a) and the strategic plan required
			 under subsection (b), the Assistant Secretary shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report setting
			 forth—
						(1)the results and
			 cost savings expected to be achieved through the efficiency review; and
						(2)a
			 copy of the strategic plan.
						282.Aviation
			 security stakeholder participation
					(a)In
			 generalSubchapter II of
			 chapter 449 of title 49, United States Code, is amended by adding at the end
			 the following:
						
							44946.Aviation
				Security Advisory Committee
								(a)Establishment of
				Aviation Security Advisory Committee
									(1)In
				generalThe Assistant Secretary shall establish in the
				Transportation Security Administration an advisory committee, to be known as
				the Aviation Security Advisory Committee (in this chapter referred to as the
				Advisory Committee), to assist the Assistant Secretary with issues
				pertaining to aviation security, including credentialing.
									(2)RecommendationsThe
				Assistant Secretary shall require the Advisory Committee to develop
				recommendations for improvements to civil aviation security methods, equipment,
				and processes.
									(3)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
									(4)Unpaid
				positionAdvisory Committee members shall serve at their own
				expense and receive no salary, reimbursement of travel expenses, or other
				compensation from the Federal Government.
									(b)Membership
									(1)Member
				organizationsThe Assistant Secretary shall ensure that the
				Advisory Committee is composed of not more than one individual representing not
				more than 27 member organizations, including representation of air carriers,
				all cargo air transportation, indirect air carriers, labor organizations
				representing air carrier employees, aircraft manufacturers, airport operators,
				general aviation, and the aviation technology security industry, including
				biometrics.
									(2)AppointmentsMembers
				shall be appointed by the Assistant Secretary, and the Assistant Secretary
				shall have the discretion to review the participation of any Advisory Committee
				member and remove for cause at any time.
									(c)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee under this section.
								(d)Air cargo
				security working group
									(1)In
				generalThe Assistant
				Secretary shall establish within the Advisory Committee an air cargo security
				working group to provide recommendations for air cargo security issues,
				including the implementation of the air cargo screening initiatives proposed by
				the Transportation Security Administration to screen air cargo on passenger
				aircraft in accordance with established cargo screening mandates.
									(2)MeetingsThe
				working group shall meet at least semiannually and provide annual reports to
				the Assistant Secretary with recommendations to improve the Administration’s
				cargo screening initiatives established to meet all cargo screening mandates
				set forth in section 44901(g) of title 49, United States Code.
									(3)MembershipThe
				working group shall include members from the Advisory Committee with expertise
				in air cargo operations and representatives from other stakeholders as
				determined by the Assistant Secretary.
									(4)Reports
										(A)In
				generalThe working group
				shall prepare and submit reports to the Assistant Secretary in accordance with
				this paragraph that provide cargo screening mandate implementation
				recommendations.
										(B)SubmissionNot
				later than one year after the date of the enactment of this section and on an
				annual basis thereafter, the working group shall submit its first report to the
				Assistant Secretary, including any recommendations of the group—
											(i)to
				reduce redundancies and increase efficiencies with the screening and inspection
				of inbound cargo; and
											(ii)on the potential
				development of a fee structure to help sustain cargo screening efforts.
											(e)General aviation
				working group
									(1)In
				generalThe Assistant
				Secretary shall establish within the Advisory Committee a general aviation
				working group to provide recommendations for general aviation issues, including
				the implementation of the general aviation initiatives proposed by the
				Transportation Security Administration.
									(2)MeetingsThe
				working group shall meet at least semiannually and provide annual reports to
				the Assistant Secretary with recommendations to improve the Administration’s
				general aviation initiatives.
									(3)MembershipThe
				working group shall include members from the Advisory Committee with expertise
				in general aviation operations and representatives from other stakeholders as
				determined by the Assistant Secretary.
									(4)Reports
										(A)In
				generalThe working group
				shall prepare and submit reports to the Assistant Secretary in accordance with
				this paragraph that provide recommendations.
										(B)SubmissionNot
				later than one year after the date of the enactment of this section and on an
				annual basis thereafter, the working group shall submit its first report to the
				Assistant Secretary, including any recommendations of the
				group.
										.
					(b)Clerical
			 amendmentThe analysis for such subchapter is amended by adding
			 at the end the following:
						
							
								44946. Aviation Security Advisory
				Committee.
							
							.
					283.Detailed
			 aviation security technology plans for airports
					(a)Plans
			 requiredThe Assistant
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate detailed acquisition and deployment plans for checkpoint security
			 technology, explosive detection systems, and air cargo security technology for
			 each large commercial airport for fiscal years 2012 and 2013.
					(b)Ten-Year
			 strategic planNot later than
			 one year after the date of the enactment of this Act, the Assistant Secretary
			 shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a ten-year strategic plan for the refurbishment, replacement, and
			 installation costs associated with explosives detection technology for checked
			 baggage.
					284.Federal air
			 marshalsSection 44917 of
			 title 49, United States Code, as amended by sections 201 and 283 of this Act,
			 is further amended by adding at the end the following:
					
						(g)Criminal
				investigative training program
							(1)New employee
				trainingNot later than 30 days after the date of the enactment
				of this subsection, the Federal Air Marshal Service shall establish a policy
				requiring Federal air marshals hired after such date to complete the criminal
				investigative training program at the Federal Law Enforcement Training Center
				as part of basic training for Federal air marshals.
							(2)Existing
				employeesA Federal air marshal who has previously completed the
				criminal investigative training program may not be required to repeat such
				program.
							(3)Alternative
				trainingNot later than 3 years after the date of the enactment
				of this subsection, an air marshal hired before such date who has not completed
				the criminal investigative training program shall be required to attend an
				alternative training program, as determined by the Director of the Federal Law
				Enforcement Training Center, that provides the training necessary to bridge the
				gap between the mixed basic police training, the Federal air marshal programs
				already completed by the Federal air marshal, and the criminal investigative
				training provided through the criminal investigative training program. Any such
				alternative program shall be considered to have met the standards of the
				criminal investigative training program.
							(4)Authorization of
				AppropriationsOf the amount authorized to be appropriated for
				the Transportation Security Administration, $3,000,000 may be used to carry out
				this subsection for each of fiscal years 2012 and 2013.
							(5)Savings
				clauseNothing in this subsection shall be construed to
				reclassify Federal air marshals as criminal
				investigators.
							.
				285.Canine
			 detection research and development
					(a)In
			 generalConsistent with the mission of the Under Secretary of
			 Homeland Security for Science and Technology to conduct basic and applied
			 research in support of activities relevant to any elements of the Department
			 under section 302 of the Homeland Security Act of 2002 (6 U.S.C. 182), the
			 Assistant Secretary, in coordination with the Under Secretary of Homeland
			 Security for Science and Technology, shall develop and implement a basic
			 research and applied research and development program for the purpose of
			 advancing the scientific understanding and applicability of canine explosives
			 detection assets in the transportation environment.
					(b)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 101, there is authorized to be appropriated for each of fiscal years
			 2012 and 2013 $1,000,000 to carry out this section.
					286.Vendor
			 enhancementsThe Assistant
			 Secretary shall permit airport operators to use vendor services that provide
			 security enhancements in the sterile side of an airport as long as the provider
			 of such a service does not impede the screening operations of the
			 Administration and all personnel are properly vetted and credentialed, as may
			 be required.
				287.Security risk
			 assessment of airport perimeter access controls
					(a)In
			 generalThe Assistant
			 Secretary shall develop a strategic risk-based plan to improve transportation
			 security at airports that includes best practices to make airport perimeter
			 access controls more secure at all commercial service and general aviation
			 airports.
					(b)ContentsThe
			 plan shall—
						(1)incorporate best
			 practices for enhanced perimeter access controls;
						(2)evaluate and
			 incorporate major findings of all relevant pilot programs of the
			 Administration;
						(3)address
			 recommendations of the Comptroller General on perimeter access controls;
						(4)include a
			 requirement that airports update their security plans to incorporate the best
			 practices, as appropriate and to the extent feasible, based on risk and adapt
			 the best practices to meet the needs specific to their facilities; and
						(5)include an assessment of the role of new
			 and emerging technologies, including unmanned and autonomous perimeter security
			 technologies, that could be utilized at both commercial and general aviation
			 facilities.
						288.Electromagnetic
			 emissions from passenger screening equipment deployed in airportsThe Assistant Secretary shall—
					(1)collect
			 information regarding the electromagnetic emission output of passenger
			 screening equipment deployed by the Administration at airport checkpoints and,
			 within 30 days of receipt, verify the accuracy of any evaluations or reports
			 provided to the Administration relating to such output;
					(2)not later than 90
			 days after the date of the enactment of this Act, submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a summary of the
			 information collected under paragraph (1) and the results of any verification
			 conducted under that paragraph.
					289.Electromagnetic
			 emissions exposure assessment
					(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 execute an agreement with an independent third party under which the
			 independent third party shall carry out a study of radiation exposure resulting
			 from screening equipment used by the Administration to screen passengers and
			 baggage at commercial service airports.
					(b)StudyThe
			 study shall be conducted for not less than 90 consecutive days during periods
			 of operation in the operating environments of multiple commercial service
			 airports and include consideration of—
						(1)whether passenger
			 and baggage screening equipment results in screened passengers being exposed to
			 radiation above acceptable levels;
						(2)whether passenger
			 and baggage screening equipment results in bystanders being exposed to
			 radiation above acceptable levels; and
						(3)any other factors
			 relating to radiation exposure identified by the independent third
			 party.
						(c)ReportNot
			 later than 180 days after the conclusion of the study, the independent third
			 party shall submit to the Assistant Secretary and the appropriate congressional
			 committees a report containing its findings and recommendations regarding the
			 study under subsection (b), including recommendations with respect to whether
			 transportation security officers should wear a dosimeter for the purpose of
			 continuous monitoring of radiation exposure resulting from passenger screening
			 equipment.
					290.Reimbursement
			 for airports that have incurred eligible costs
					(a)ProcessSection 1604(b)(2) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (49 U.S.C. 44923) is amended
			 to read as follows:
						
							(2)Airports that
				have incurred eligible costs
								(A)In
				generalNot later than 60 days after the date of the enactment of
				the Transportation Security Administration Authorization Act of 2011, the
				Assistant Secretary of Homeland Security (Transportation Security
				Administration) shall establish a process for resolving reimbursement claims
				for airports that have incurred, before the date of the enactment of this Act,
				eligible costs associated with development of partial or completed in-line
				baggage systems.
								(B)Process for
				receiving reimbursementThe process required by this paragraph
				shall allow an airport—
									(i)to
				submit a claim to the Assistant Secretary for reimbursement for eligible costs
				described in subparagraph (A); and
									(ii)not later than
				180 days after date on which the airport submits the claim, to receive a
				determination on the claim and, if the determination is positive, to be
				reimbursed.
									(C)ReportNot later than 60 days after the date on
				which the Assistant Secretary establishes the process required by this
				paragraph, the Assistant Secretary shall submit to the Committee on Homeland
				Security of the House of Representatives a report containing a description of
				the process, including a schedule for the timely reimbursement of airports for
				which a positive determination has been
				made.
								.
					(b)ReimbursementNo less than 10 percent of the
			 appropriations made available for grants under section 44923 of title 49,
			 United States Code, for each of fiscal years 2012 and 2013 shall be for
			 reimbursements under section 1604(b)(2) of the Implementing Recommendations of
			 the 9/11 Commission Act of 2007 (49 U.S.C. 44923), as amended by subsection
			 (a).
					(c)Reimbursements
			 of airports for eligible costs reimbursed at less than 90
			 percentIf the Secretary or Assistant Secretary reimbursed, after
			 August 3, 2007, an airport that incurred an amount for eligible costs under
			 section 44923 of title 49, United States Code, that was less than 90 percent of
			 such costs, the Secretary or Assistant Secretary shall reimburse such airport
			 under such section an amount equal to the difference for such eligible
			 costs.
					291.Review of
			 airport security plans
					(a)ReviewThe Assistant Secretary, in consultation
			 with airport operators shall review the process for amending airport security
			 plans to determine if such plans should be more easily amended to accurately
			 reflect all security procedures and protocols carried out by airport operators
			 that may exceed Administration standards.
					(b)ReportNot later than 270 days after the date of
			 the enactment of this Act, the Assistant Secretary shall submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the findings of the review carried out under subsection (a).
					292.Security
			 procedures during temporary flight restrictionsNot later than one year after the date of
			 the enactment of this Act, the Assistant Secretary shall develop security
			 procedures and protocols to enable general aviation operators that are subject
			 to security programs administered by the Administration to obtain access to
			 airspace during temporary flight restrictions, to the extent that such access
			 does not affect security.
				293.Security
			 training and assistance to foreign airportsThe Assistant Secretary is authorized to
			 donate, loan, or lease equipment that no longer meet the needs of any U.S.
			 commercial airport to foreign airports to mitigate any security vulnerabilities
			 determined through foreign airport assessments or based on threat. The
			 Assistant Secretary may also offer training and other assistance as may be
			 needed. In the event equipment is leased to a foreign airport, the Assistant
			 Secretary is authorized to collect a reasonable fee for such lease. Any fees
			 collected under this section shall be used for checkpoint screening.
				294.Federal air
			 marshal risk assessmentsSection 44917 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						(e)Risk
				assessmentThe Assistant
				Secretary shall conduct a periodic risk assessment of domestic and
				international flights in order to determine the optimal assignment of air
				marshals to highest risk flights.
						(f)Deployment
				planThe Assistant Secretary shall ensure that the assignment of
				air marshals is consistent with the most current risk
				assessment.
						.
				295.Protection of
			 the names Federal Air Marshal and AdministrationSection 709 of title 18, United States Code,
			 is amended—
					(1)by inserting
			 or after the semicolon at the end of the fourteenth undesignated
			 paragraph; and
					(2)by inserting after
			 such paragraph the following new paragraph:
						
							Whoever,
				except with the written permission of the Assistant Secretary for
				Transportation Security (or the Director of the Federal Air Marshal Service for
				issues involving the Federal Air Marshal Service), knowingly uses the words
				Transportation Security Administration, United States
				Transportation Security Administration, Federal Air Marshal
				Service, United States Federal Air Marshal Service,
				Federal Air Marshals, the initials T.S.A.,
				F.A.M.S., F.A.M., or any colorable imitation of
				such words or initials, or the likeness of a Transportation Security
				Administration or Federal Air Marshal Service badge, logo, or insignia on any
				item of apparel, in connection with any advertisement, circular, book,
				pamphlet, software, or other publication, or with any play, motion picture,
				broadcast, telecast, or other production, in a matter that is reasonably
				calculated to convey the impression that the wearer of the item of apparel is
				acting pursuant to the legal authority of the Transportation Security
				Administration or Federal Air Marshal Service, or to convey the impression that
				such advertisement, circular, book, pamphlet, software, or other publication,
				or such play, motion picture, broadcast, telecast, or other production, is
				approved, endorsed, or authorized by the Transportation Security Administration
				or Federal Air Marshal
				Service;.
					296.Allowable costs
			 on airport security improvement projectsParagraph (2) of subsection (a) of section
			 44923 of title 49, United States Code, is amended to read as follows:
					
						(2)for projects to reconfigure or construct
				new terminal baggage areas, if new construction is more cost effective and
				meets pertinent security requirements, as determined by the Assistant Secretary
				of Homeland Security (Transportation Security Administration), as needed to
				install explosive detection
				systems;
						.
				297.Report on
			 diversity effortsNot later
			 than 90 days after the date of the enactment of this Act, the Assistant
			 Secretary shall provide data to the appropriate congressional committees,
			 including the Committee on Homeland Security of the House of Representatives,
			 on the diversity of the Administration workforce. Such data shall include data
			 on each of the following:
					(1)The number of
			 individuals serving at all management levels, including data on representation
			 in each pertinent pay band and the Senior Executive Service within each of the
			 following categories:
						(A)Veterans.
						(B)Race.
						(C)Gender.
						(D)Ethnicity.
						(E)Disabled.
						(2)The retention rate
			 of managers at all levels of the Administration.
					(3)The number of
			 individuals employed by the Administration who were promoted to managerial
			 positions.
					298.Report to
			 Congress on time and attendance programs for transportation security
			 officersNot later than 90
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the Senate a
			 report on the time and attendance programs in use for transportation security
			 officers, as well as recommendations for achieving cost savings through more
			 efficient management of existing resources and reduction in overtime
			 costs.
				IIISURFACE
			 TRANSPORTATION SECURITY
			AStreamlining
			 Threat Assessments for Credentials
				301.DefinitionsIn this Part, the following definitions
			 apply:
					(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Homeland Security of the House of Representatives and any committee of the
			 House of Representatives or the Senate having legislative jurisdiction under
			 the rules of the House of Representatives or Senate, respectively, over the
			 matter concerned.
					(2)Security threat
			 assessmentThe term
			 security threat assessment means an assessment conducted by a
			 government agency that includes a check against a terrorist watch list or
			 terrorism database, and may also include a legal presence check and a criminal
			 history records check.
					302.Task
			 force
					(a)Establishment of
			 task forceNot later than 30
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security shall establish a task force, with an official designated by the
			 Secretary to be the Chair of the task force.
					(b)PurposeThe purpose of the task force established
			 shall be to—
						(1)review the lists of crimes that disqualify
			 individuals from transportation-related employment under current regulations of
			 the Administration, to include at a minimum crimes listed under section 70105
			 of title 46, United States Code, and section 44936 of title 49, United States
			 Code, and the applicable periods of disqualification for such crimes;
						(2)assess whether
			 such lists of crimes reviewed under paragraph (1) are accurate indicators of a
			 terrorism security risk;
						(3)assess which other
			 transportation security credential programs for transportation-related
			 employment should be modernized to include a waiver process as is available
			 under section 70105 of title 46, United States Code;
						(4)assess if any cost
			 savings, efficiencies, or elimination of redundancies, to be passed on to
			 transportation security credential applicants in the form of lower fees, can be
			 realized through harmonization of the Federal security threat assessment
			 process, creation of a common list of crimes, and inclusion of a waiver
			 process;
						(5)assess any
			 benefits to homeland security achieved through harmonization of the Federal
			 security threat assessment process, creation of a common list of crimes, and
			 inclusion of a waiver process;
						(6)assess any
			 potential increases in costs or time delays in transportation security
			 credential programs as a result of harmonization of the Federal security threat
			 assessment process, creation of a common list of crimes, and inclusion of a
			 waiver process; and
						(7)assess other
			 potential effects of creation of a common list of crimes for some or all
			 transportation security credential programs for transportation-related
			 employment, to include the extent to which a common list of disqualifying
			 crimes would result in a greater number of persons being disqualified from
			 obtaining a credential required for transportation-related employment.
						(c)MembershipThe task force shall be composed of
			 representatives of appropriate transportation industries, including labor
			 unions representing employees of such industries, Federal agencies, motor
			 vehicle carriers, air carriers, airport operators, port authorities, port
			 operators, vessel operators, railroad operators, and other relevant entities,
			 as determined by the Secretary.
					(d)ReportNot later than 180 days after the date of
			 enactment of this Act, the task force shall submit to the Secretary and the
			 appropriate congressional committees a report containing the results of the
			 review, including recommendations for modernization of the Federal security
			 threat assessment process for transportation security credential programs, a
			 common list of disqualifying crimes, the rationale for the inclusion of each
			 crime on the list, and which credential programs for transportation-related
			 employment should include a waiver process as is available under section 70105
			 of title 46, United States Code.
					303.Limitations on
			 rulemaking
					(a)Limitation on
			 applicationAny rule
			 concerning the harmonization of the security threat assessment process for
			 transportation workers issued by the Secretary of Homeland Security shall not
			 apply to a process or function carried out by an airport operator, including
			 enrollment, credentialing, and access control, as of the date of enactment of
			 this Act, except as provided for in subsection (b).
					(b)Ongoing efforts
			 not affectedNothing in
			 subsection (a) shall affect ongoing efforts by the Department to create a
			 competitive environment for aviation channeling services.
					(c)Transmittal of
			 report requiredThe Secretary
			 of Homeland Security shall not issue any rule concerning the harmonization of
			 the security threat assessment process for transportation workers until the
			 report required under section 3(d) is transmitted to the Secretary and the
			 appropriate congressional committees.
					304.Surface
			 transportation credentialing
					(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following:
						
							XXISurface
				Transportation Credentialing
								2101.Transportation
				of security-sensitive materials
									(a)Security-Sensitive
				materialsNot later than one
				year after the date of enactment of this section, the Secretary shall issue
				final regulations, after notice and comment, to—
										(1)identify security-sensitive materials for
				the purposes of this title;
										(2)prohibit an
				individual from operating a motor vehicle in commerce while transporting a
				security-sensitive material unless the individual holds a valid transportation
				security credential issued by the Secretary under section 70105 of title 46,
				United States Code; and
										(3)prohibit a person
				from—
											(A)offering a security-sensitive material for
				transportation by motor vehicle in commerce; or
											(B)causing a
				security-sensitive material to be transported by motor vehicle in
				commerce,
											unless the
				motor vehicle operator holds a valid transportation security credential issued
				by the Secretary under 70105 of title 46, United States Code.(b)Memorandum of
				understandingThe Secretary may enter into a memorandum of
				understanding with the Secretary of Transportation to ensure compliance with
				this section.
									(c)Limitation on
				ApplicationThis section and the regulations and prohibitions
				under this section shall not apply to the United States Postal Service and any
				other department, agency, or instrumentality of the Federal Government.
									2102.Commercial
				motor vehicle operators registered to operate in Mexico or CanadaThe Secretary shall prohibit a commercial
				motor vehicle operator licensed to operate in Mexico or Canada from operating a
				commercial motor vehicle transporting a security-sensitive material in commerce
				in the United States until the operator has been subjected to, and not
				disqualified as a result of, a security threat assessment by a Federal agency
				that the Secretary determines is similar to the security threat assessment
				required for commercial motor vehicle operators in the United States
				transporting security-sensitive materials in commerce.
								2103.Redundant
				security threat assessments
									(a)In
				generalThe Secretary shall
				prohibit a State or political subdivision thereof from requiring a separate
				security threat assessment of an individual, who possesses a valid
				transportation security credential issued under section 70105 of title 46,
				United States Code, seeking to transport, or involved in facilitating the
				transport of, a security-sensitive or hazardous material.
									(b)WaiversThe Secretary may waive the application of
				subsection (a) with respect to a State or political subdivision thereof if the
				State or political subdivision demonstrates a compelling reason that a separate
				security threat assessment is necessary to ensure the secure transportation of
				a security-sensitive or hazardous material in the State or political
				subdivision.
									(c)Limitation on
				statutory constructionNothing in this section shall limit the
				authority of a State to ensure that an individual has the requisite knowledge
				and skills to safely transport hazardous materials in commerce.
									2104.Transition
									(a)Treatment of
				individuals receiving prior hazardous materials endorsementsAn
				individual who has obtained a hazardous materials endorsement in accordance
				with section 1572 of title 49, Code of Federal Regulations, before the date of
				enactment of this title, is deemed to have met the background check
				requirements of a transportation security card under section 70105 of title 46,
				United States Code, subject to reissuance or expiration dates of the hazardous
				materials endorsement.
									(b)Reduction in
				feesThe Secretary shall reduce, to the greatest extent
				practicable, any fees associated with obtaining a transportation security card
				under section 70105 of title 46, United Sates Code, for any individual referred
				to in subsection (a).
									2105.Savings
				clauseNothing in this title
				shall be construed as affecting the authority of the Secretary of
				Transportation to regulate hazardous materials under chapter 51 of title 49,
				United States Code.
								2106.DefinitionsIn this title, the following definitions
				apply:
									(1)CommerceThe
				term commerce means trade or transportation in the jurisdiction of
				the United States—
										(A)between a place in
				a State and a place outside of the State; or
										(B)that affects trade
				or transportation between a place in a State and a place outside of the
				State.
										(2)Hazardous
				materialThe term hazardous material has the meaning
				given that term in section 5102 of title 49, United States Code.
									(3)PersonThe
				term person, in addition to its meaning under section 1 of title
				1, United States Code, includes a State, local, or tribal government offering
				security-sensitive material for transportation in commerce or transporting
				security-sensitive material to further a commercial enterprise.
									(4)Security-sensitive
				materialThe term security-sensitive material has
				the meaning given that term in section 1501 of the Implementing Recommendations
				of the 9/11 Commission Act of 2007 (6 U.S.C. 1151).
									(5)Security threat
				assessmentThe term
				security threat assessment means any assessment conducted by a
				government agency that includes a check against a terrorist watch list or
				terrorism database, and may also include a legal presence check and a criminal
				history records check.
									(6)Transports;
				transportationThe term transports or
				transportation means the movement of property and loading,
				unloading, or storage incidental to such
				movement.
									.
					(b)Clerical
			 amendmentThe table of contents contained in section 1(b) of the
			 Homeland Security Act of 2002 (116 Stat. 2135) is amended by adding at the end
			 the following:
						
							
								Title XXI—Surface Transportation Credentialing
								Sec. 2101. Transportation of security-sensitive
				materials.
								Sec. 2102. Commercial motor vehicle operators registered to
				operate in Mexico or Canada.
								Sec. 2103. Redundant security threat assessments.
								Sec. 2104. Transition.
								Sec. 2105. Savings clause.
								Sec. 2106. Definitions.
							
							.
					(c)Security cards
			 for certain motor vehicle operatorsSection 70105(b)(2) of title
			 46, United States Code, is amended by striking and after the
			 semicolon at the end of subparagraph (F), by striking the period at the end of
			 subparagraph (G) and inserting ; and, and by adding at the end
			 the following new subparagraph:
						
							(H)an individual who
				operates a motor vehicle in commerce while transporting security-sensitive
				material (as that term is defined in section 1501 of the Implementing
				Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
				1151)).
							.
					(d)Civil
			 penaltiesSection 114(v) of title 49, United States Code, is
			 amended—
						(1)in paragraph
			 (1)(A), by inserting under title XXI of the Homeland Security Act of
			 2002 or after Secretary of Homeland Security; and
						(2)by striking
			 applicable provision of this title each place it appears and
			 inserting applicable provision.
						305.Transportation
			 worker identification credential enrollment centersSection 70105 of title 46, United States
			 Code, is further amended by adding at the end thereof the following:
					
						(r)Enrollment
				locationsThe Secretary
				shall—
							(1)work with appropriate entities to ensure
				that enrollment locations for individuals applying for a transportation
				security card have flexible operating hours; and
							(2)permit an
				individual applying for or activating such transportation security card to
				utilize an enrollment location of such individual’s choosing, including an
				enrollment location outside of the individual’s State of residence.
							(s)Number of
				enrollment locationsThe
				Secretary shall develop and implement a plan—
							(1)to offer individuals applying for a
				transportation security card the maximum number of enrollment locations
				practicable across diverse geographic regions; and
							(2)to conduct
				outreach to appropriate stake holders, including owners and operators of motor
				vehicles involved in the transportation of security-sensitive materials, owners
				and operators of facilities that require individuals to be issued a
				transportation security card, and labor organizations representing employees of
				such owners or operators, to keep the stakeholders informed of the timeframe
				and locations for the opening of additional enrollment
				locations.
							.
				306.Limitation on
			 issuance of HAZMAT licensesSection 5103a of title 49, United States
			 Code, and the item relating to that section in the analysis for chapter 51 of
			 such title, are repealed.
				307.Deadlines and
			 effective dates
					(a)Issuance of
			 transportation security cardsUpon issuance of the final
			 regulations as required in section 5, but not later than one year after the
			 date of the enactment of this Act, the Secretary of Homeland Security (as that
			 term is defined in section 70101 of title 46, United States Code) shall begin
			 issuance of transportation security cards under section 70105(b)(2)(H) of title
			 46, United States Code, as amended by this Act, to individuals who seek to
			 operate a motor vehicle in commerce while transporting security-sensitive
			 materials.
					(b)Effective date
			 of prohibitionsThe prohibitions under section 2101 of the
			 Homeland Security Act of 2002 (as added by section 5) shall take effect on the
			 date that is 2 years after the date of enactment of this Act.
					(c)Effective date
			 of section 7 amendmentsThe
			 amendments made by section 7 shall take effect on the date that is 2 years
			 after the date of enactment of this Act.
					308.Streamlining
			 credentials for secure area access at airports
					(a)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Homeland Security shall report to the
			 appropriate congressional committees on the feasibility of developing a single
			 transmission process for airport operators to submit biometric and biographic
			 data for background checks to both the Administration and U.S. Customs and
			 Border Protection for transportation workers requiring unescorted access to
			 Secure Identification Display Areas at an airport.
					(b)Single data
			 transmission process establishmentBased on the findings of the report under
			 subsection (a), the Secretary may establish a process for airport operators to
			 submit one data transmission of biometric and biographic information for the
			 security threat assessment process for any agency within the Department,
			 including the Administration and U.S. Customs and Border Protection.
					309.Jobs
			 impactThe Assistant Secretary
			 shall submit to appropriate congressional committees, including the Committee
			 on Homeland Security of the House of Representatives, a report that, at a
			 minimum, includes—
					(1)an estimate of the number of potential jobs
			 created or lost within the private sector as a result of implementation of
			 final regulations, as required pursuant to title XXI of the Homeland Security
			 Act of 2002, as added by section 304 of this Act; and
					(2)information
			 received from owners and operators about how the regulations could be revised
			 to spur potential job creation or stem potential job loss.
					BSecurity
			 Assistance and Enhancements
				321.Visible
			 intermodal prevention and response teamsSection 1303 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by striking Administrator of the Transportation
			 Security Administration, and inserting Assistant Secretary of
			 Homeland Security (Transportation Security Administration),;
						(B)in paragraph (4)
			 by striking team, and inserting team as to specific
			 locations and times within the facilities of such entities at which VIPR teams
			 should be deployed to maximize the effectiveness of such deployment,;
			 and
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Performance
				measuresNot later than one
				year after the date of the enactment of the Transportation Security Administration Authorization Act
				of 2011, the Assistant Secretary of Homeland Security
				(Transportation Security Administration) shall develop and implement a system
				of qualitative performance measures and objectives by which to assess the
				roles, activities, and effectiveness of VIPR team operations on an ongoing
				basis, including a mechanism through which the transportation entities referred
				to in subsection (a)(4) may submit feedback on VIPR team operations involving
				their systems or facilities.
							(c)PlanNot later than one year after the date of
				the enactment of the Transportation Security
				Administration Authorization Act of 2011, the Assistant Secretary
				shall develop and implement a plan for ensuring the interoperability of
				communications among VIPR team participants and between VIPR teams and any
				transportation entities with systems or facilities that are involved in VIPR
				team operations. The plan shall include an analysis of the costs and resources
				required to carry out the
				plan.
							.
					322.Transit
			 security grants
					(a)Improvement of
			 public transportation security assistance
						(1)In
			 generalSection 1406 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135)
			 is amended—
							(A)in subsection (b)(1)—
								(i)in
			 subparagraph (B), by inserting bollards, after
			 including; and
								(ii)in
			 subparagraph (D), by inserting after including the following:
			 projects for the purpose of demonstrating or assessing the capability of
			 such systems and;
								(B)by redesignating
			 subsections (e) through (k) as subsections (f) through (l),
			 respectively;
							(C)by redesignating
			 subsections (l) and (m) as subsections (n) and (o), respectively; and
							(D)by inserting after
			 subsection (d) the following new subsection (e):
								
									(e)Procedure
										(1)Timeline
											(A)Availability of
				applicationsApplications for
				grants under this section for a grant cycle shall be made available to eligible
				applicants not later than 30 days after the date of the enactment of the
				appropriations Act for the Department of Homeland Security for the same fiscal
				year as the grant cycle.
											(B)Submission of
				applicationsA public
				transportation agency that is eligible for a grant under this section shall
				submit an application for a grant not later than 45 days after the applications
				are made available under subparagraph (A).
											(C)ActionThe
				Secretary shall make a determination approving or rejecting each application
				submitted under subparagraph (B), notify the applicant of the determination,
				and immediately commence any additional processes required to allow an approved
				applicant to begin to receive grant funds by not later than 60 days after date
				on which the Secretary receives the application.
											(D)Availability of
				fundsTo the extent feasible, not later than 60 days after the
				Secretary makes a determination under subparagraph (C) approving an
				application, the Secretary shall make the grant funds available to the
				applicant.
											(2)Prohibition of
				cost-sharing requirementNo grant under this section may require
				any cost-sharing contribution from the grant recipient or from any related
				State or local agency.
										(3)Annual
				reportNot later than the
				date that is 180 days after the last determination made under paragraph (1)(C)
				for a grant cycle, the Secretary shall submit to the Committees on
				Appropriations and Homeland Security of the House of Representatives and the
				Committees on Appropriations and Homeland Security and Governmental Affairs of
				the Senate a report that includes a list of all grants awarded under this
				section for that grant cycle for which the grant recipient is not, as of such
				date, able to receive grant funds and an explanation of why such funds have not
				yet been released for use by the recipient.
										(4)Performance
											(A)DurationThe
				performance period for grants made under this section shall be a period of time
				not less than 36 months in duration.
											(B)TimingThe
				performance period for any grant made under this section shall not begin to run
				until the recipient of the grant has been formally notified that funds provided
				under the terms of the grant have been released for use by the
				recipient.
											;
							(E)by inserting after subsection (l), as
			 redesignated by paragraph (2) of this section, the following new subsection
			 (m):
								
									(m)AccessThe Secretary shall ensure that, for each
				grant awarded under this section, the Inspector General of the Department is
				authorized to—
										(1)examine any
				records of the grant recipient or any contractors or subcontractors with which
				the recipient enters into a contract, or any State or local agency, that
				directly pertain to and involve transactions relating to grants under this
				section; and
										(2)interview any
				officer or employee of the recipient, any contractors or subcontractors with
				which the recipient enters into a contract, or State or local agency regarding
				such transactions.
										;
				and
							(F)in subsection (o),
			 as redesignated by paragraph (3) of this section—
								(i)by
			 striking paragraph (1) and inserting the following new paragraph (1):
									
										(1)In
				generalThere is authorized
				to be appropriated to the Secretary to make grants under this section
				$400,000,000 for fiscal year 2012, except that not more than 50 percent of such
				funds may be used for operational costs under subsection (b)(2) of this
				section.
										;
								(ii)by
			 redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
			 and
								(iii)by inserting after paragraph (2) the
			 following new paragraph (3):
									
										(3)ExceptionThe limitation on the percentage of funds
				that may be used for operational costs under paragraph (1) shall not apply to
				any costs involved with or relating to explosives detection canine teams
				acquired or used for the purpose of securing public transportation systems or
				facilities.
										.
								(2)Report on
			 recommendations of Comptroller General
							(A)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on the status
			 of the Secretary’s implementation of the recommendations of the Comptroller
			 General with respect to the improvement of the administration of security
			 grants under section 1406 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1135).
							(B)Review by
			 Inspector GeneralBefore the Secretary submits the report
			 required under paragraph (1), the report shall be reviewed by the Inspector
			 General of the Department. When the Secretary submits the report to Congress
			 under paragraph (1), the Secretary shall include with the report documentation
			 verifying that the report was reviewed by the Inspector General in accordance
			 with this paragraph.
							(b)Public
			 transportation security assistance
						(1)Security
			 assistance programSection
			 1406(a) of the National Transit Systems Security Act of 2007 (6 U.S.C. 1135(a))
			 is amended—
							(A)in paragraph (1)
			 by inserting and law enforcement after public
			 transportation; and
							(B)by adding at the
			 end the following:
								
									(3)Law enforcement
				agency eligibilityA law
				enforcement agency is eligible for a grant under this section if the agency
				enters into a memorandum of agreement or other arrangement with a public
				transportation agency that is eligible for a grant under paragraph (2) to
				oversee, direct, and command the security operations of that public
				transportation
				agency.
									.
							(2)Uses of
			 FundsSection 1406(b)(1)(J)
			 of the National Transit Systems Security Act of 2007 (6 U.S.C. 1135(b)(1)(J))
			 is amended by striking evacuation improvements and inserting
			 consequence management investments, including investments with respect
			 to evacuation improvements, route designation and signage, and public
			 assistance materials.
						(3)Authorization of
			 appropriationsSection 1406(m)(1) of the National Transit Systems
			 Security Act of 2007 (6 U.S.C. 1135(m)(1)) is amended—
							(A)in subparagraph
			 (D) by striking and at the end;
							(B)in subparagraph
			 (E)—
								(i)by
			 striking 10 percent and inserting 50 percent;
			 and
								(ii)by
			 striking subsection (b)(2). and inserting subsection
			 (b)(2); and; and
								(C)by adding at the end the following:
								
									(F)$400,000,000 for fiscal year 2012, except
				that not more than 50 percent of such funds may be used for operational costs
				under subsection
				(b)(2).
									.
							323.Freight rail
			 security demonstration project
					(a)Demonstration
			 projectThe Assistant Secretary, in consultation with the Under
			 Secretary of Homeland Security for Science and Technology, shall conduct a
			 demonstration project in a freight rail system to test and assess the
			 feasibility and effectiveness of technologies to strengthen the security of
			 freight rail systems against terrorist attacks involving the use of improvised
			 explosive devices and tampering with infrastructure to cause a
			 derailment.
					(b)Security
			 technologiesThe demonstration project under this section shall
			 be designed to test and assess technologies to—
						(1)detect improvised
			 explosive devices on bridges and in tunnels through the use of foreign object
			 detection programs; and
						(2)defeat improvised
			 explosive devices left on rail tracks.
						324.Explosives
			 detection canine teams for surface transportationSection 1307 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1116) is
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking 2010 and inserting 2012;
			 and
						(B)by adding at the
			 end the following new paragraph:
							
								(3)Passenger
				screening teams
									(A) In
				generalIn order to
				strengthen the Nation’s mass transit infrastructure against explosives threats,
				the Assistant Secretary of Homeland Security (Transportation Security
				Administration) shall—
										(i)increase the
				number of explosives detection canine teams certified by the Transportation
				Security Administration devoted to passenger rail and public transportation
				security activities to not less than 200 canine teams by the end of fiscal year
				2012;
										(ii)increase the assistance provided to
				passenger rail and public transportation agencies for participation in the
				Transportation Security Administration’s canine program to $75,000 per canine
				team; and
										(iii)expand the use of canine teams trained to
				detect explosives based on methods other than traditional explosives detection
				training techniques.
										(B)Cooperative
				agreementsThe Assistant Secretary shall expand the use of canine
				teams to enhance passenger rail and public transportation security by entering
				into cooperative agreements with passenger rail and public transportation
				agencies eligible for security assistance under section 1406 of this Act for
				the purpose of deploying and maintaining canine teams to such agencies for use
				in passenger rail or public transportation security activities and providing
				for assistance in an amount not less than $75,000 for each canine team
				deployed, to be adjusted by the Assistant Secretary for inflation.
									(C)Authorization of
				appropriationsFrom amounts made available under section 101 of
				the Transportation Security Administration Authorization Act of 2011, there are
				authorized to be appropriated to the Secretary such sums as may be necessary to
				carry out this paragraph for each of fiscal years 2012 and
				2013.
									;
						(2)in subsection
			 (d)—
						(A)in paragraph (3),
			 by striking and;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(5)expand the use of canine teams trained to
				detect person-borne explosives in passenger rail and public transportation
				security environments, as the Secretary, in consultation with the Assistant
				Secretary of Homeland Security (Transportation Security Administration),
				determines appropriate.
								;
				and
						(3)in subsection (e),
			 by striking , if appropriate, and inserting , to the
			 extent practicable,.
					325.Pipeline
			 security study
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study regarding the
			 roles and responsibilities of the Department of Homeland Security and the
			 Department of Transportation with respect to pipeline security. The study shall
			 address whether—
						(1)the Annex to the
			 Memorandum of Understanding executed on August 9, 2006, between the Department
			 of Homeland Security and the Department of Transportation adequately delineates
			 strategic and operational responsibilities for pipeline security, including
			 whether it is clear which Department is responsible for—
							(A)protecting against
			 intentional pipeline breaches;
							(B)responding to
			 intentional pipeline breaches; and
							(C)planning to
			 recover from the effects of intentional pipeline breaches;
							(2)the respective
			 roles and responsibilities of each Department are adequately conveyed to
			 relevant stakeholders and to the public; and
						(3)the processes and
			 procedures for determining whether a particular pipeline breach is a terrorist
			 incident are clear and effective.
						(b)Report on
			 studyNot later than 180 days after the date of the enactment of
			 this section, the Comptroller General shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report containing the findings of
			 the study conducted under subsection (a).
					(c)Report to
			 CongressNot later than 90
			 days after the submittal of the report under subsection (b), the Secretary of
			 Homeland Security shall review and analyze the study and submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 such review and analysis, including any recommendations for—
						(1)changes to the
			 Annex to the Memorandum of Understanding referred to in subsection (a)(1);
			 and
						(2)other improvements
			 to pipeline security activities at the Department of Homeland Security.
						326.Repeal of
			 limitation relating to motor carrier security-sensitive material tracking
			 technologySection 1554 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1204)
			 is amended by striking subsection (d).
				CInformation
			 Sharing
				341.Surface
			 Transportation Security stakeholder participation
					(a)In
			 generalTitle XIII of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111
			 et seq.) is amended by adding at the end the following:
						
							1311.Surface
				Transportation Advisory Committee
								(a)Establishment
									(1)In
				generalThe Assistant
				Secretary shall establish in the Transportation Security Administration an
				advisory committee, to be known as the Surface Transportation Advisory
				Committee (in this section referred to as the Advisory Committee),
				to assist the Assistant Secretary with issues pertaining to surface
				transportation security.
									(2)Recommendations
										(A)In
				generalThe Assistant Secretary shall require the Advisory
				Committee to develop recommendations for improvements to surface transportation
				security planning, methods, equipment, and processes.
										(B)Priority
				issuesNot later than one year after the date of the enactment of
				the Transportation Security Administration Authorization Act of 2011, the
				Advisory Committee shall submit to the Assistant Secretary recommendations on
				improving homeland security information sharing between components of the
				Department of Homeland Security and surface transportation security
				stakeholders, including those represented on the Advisory Committee.
										(3)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
									(4)Unpaid
				positionAdvisory Committee Members shall serve at their own
				expense and receive no salary, reimbursement for travel expenses, or other
				compensation from the Federal Government.
									(b)Membership
									(1)In
				generalThe Assistant Secretary shall ensure that the Advisory
				Committee is composed of not more than one individual representing not more
				than 27 member organizations, including representatives from public
				transportation agencies, passenger rail agencies or operators, railroad
				carriers, motor carriers, owners or operators of highways, over-the-road bus
				operators and terminal owners and operators, pipeline operators, labor
				organizations representing employees of such entities, and the surface
				transportation security technology industry.
									(2)AppointmentsMembers
				shall be appointed by the Assistant Secretary and the Assistant Secretary shall
				have the discretion to review the participation of any Advisory Committee
				member and remove for cause at any time.
									(c)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee under this section.
								(d)Passenger
				carrier security working group
									(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a passenger carrier security working group to provide
				recommendations for successful implementation of initiatives relating to
				passenger rail, over-the-road bus, and public transportation security proposed
				by the Transportation Security Administration in accordance with statutory
				requirements, including relevant grant programs and security training
				provisions.
									(2)MeetingsThe
				working group shall meet at least semiannually and provide annual reports to
				the Assistant Secretary with recommendations to improve the Transportation
				Security Administration’s initiatives relating to passenger rail, over-the-road
				bus, and public transportation security, including grants, training,
				inspection, or other relevant programs authorized in titles XIII and XIV, and
				subtitle C of title XV of this Act.
									(3)MembershipThe
				working group shall be composed of members from the Advisory Committee with
				expertise in public transportation, over-the-road bus, or passenger rail
				systems and operations, all appointed by the Assistant Secretary.
									(4)Reports
										(A)In
				generalThe working group shall prepare and submit reports to the
				Assistant Secretary in accordance with this paragraph that provide
				recommendations as described in paragraphs (1) and (2).
										(B)SubmissionNot
				later than one year after the date of the enactment of the Transportation
				Security Administration Authorization Act of 2011, and on an annual basis
				thereafter, the working group shall submit a report on the findings and
				recommendations developed under subparagraph (A) to the Assistant
				Secretary.
										(e)Freight rail
				security working group
									(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a freight rail security working group to provide
				recommendations for successful implementation of initiatives relating to
				freight rail security proposed by the Transportation Security Administration in
				accordance with statutory requirements, including relevant grant programs and
				security training provisions.
									(2)MeetingsThe working group shall meet at least
				semiannually and provide annual reports to the Assistant Secretary with
				recommendations to improve the Transportation Security Administration’s
				initiatives relating to freight rail security, including grant, training,
				inspection, or other relevant programs authorized in titles XIII and XV of this
				Act.
									(3)MembershipThe
				working group shall be composed of members from the Advisory Committee with
				expertise in freight rail systems and operations, all appointed by the
				Assistant Secretary.
									(4)Reports
										(A)In
				generalThe working group shall prepare and submit reports to the
				Assistant Secretary in accordance with this paragraph that provide
				recommendations as described in paragraphs (1) and (2).
										(B)SubmissionNot
				later than one year after the date of the enactment of the
				Transportation Security Administration
				Authorization Act of 2011, and on an annual basis thereafter, the
				working group shall submit a report on the findings and recommendations
				developed under subparagraph (A) to the Assistant
				Secretary.
										.
					(b)Conforming
			 amendmentSection 1(b) of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (Public Law 110–53) is amended by adding at the end
			 of the items relating to title XIII (Transportation Security Enhancements) the
			 following:
						
							
								Sec. 1311. Surface Transportation Advisory
				Committee.
							
							.
					342.Plan to improve
			 information sharing
					(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary, acting through
			 the Assistant Secretary, shall develop a plan to improve intelligence
			 information sharing with State and local transportation entities that includes
			 best practices to ensure that the information shared is actionable, useful, and
			 not redundant.
					(b)ContentsThe
			 plan required by subsection (a) shall include—
						(1)the incorporation of best practices for
			 information sharing;
						(2)the identification
			 of areas of overlap and redundancy;
						(3)an evaluation and
			 incorporation of stakeholder input in the development of the plan; and
						(4)the integration of
			 recommendations of the Comptroller General of the United States on information
			 sharing.
						(c)The Assistant
			 Secretary shall solicit on an annual basis input from appropriate stakeholders,
			 including State and local transportation entities, on the quality and quantity
			 of intelligence they receive.
					343.Best practices
			 sharing
					(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary, acting through
			 the Assistant Secretary, shall establish a mechanism to share with State and
			 local transportation entities best practices from across the law enforcement
			 spectrum, including Federal, State, local, and tribal entities, that relate to
			 employee training, employee professional development, technology development
			 and deployment, hardening tactics, and passenger and employee awareness
			 programs.
					(b)ConsultationThe Assistant Secretary shall solicit and
			 incorporate stakeholder input—
						(1)in developing the
			 mechanism for sharing best practices as required under subsection (a);
			 and
						(2)not less
			 frequently than once each year on the quality and quantity of information such
			 stakeholders receive through the mechanism established under subsection
			 (a).
						
